Title: To Benjamin Franklin from Anthony Tissington, 30 August 1766
From: 
To: 


Dear Sir
Alfreton 30th. Augt. 1766
By this time I expect you are returned to London from your German Tour, which I hope has been pleasing to you, and usefull to Sir John Pringle.
By keeping out of the Smoak I was got pretty well by the 4th of July, when I left London; and a Journey into the North, from whence I am Just return’d, has set me right, and I am now as well as ever in my life: but my Wife continued very bad in Town, and since, tho’ the Prescriptions of Dr. Morrice[?] have been of great use to her.
I have still a great opinion of Dr. Dom [illegible]’s Practice of bathing and sta[r]ving; and think him very Ingenious, but not as Judicious as I could wish. He risques too much; and I think, if I had not interfered, and put a Stop to the Process, my Wife must have sunk under it: He aim’d at obtaining what Nature has prohibitted; and continued to persist in it, when He gave Pains nearly equall to those of Child Birth without Effects: But I still beleive, tho’ my Wife will not, that it has been of use to her; It forced the Blood thro’ the necessary passages, which gentle means wou’d not, perhaps, have obtain’d; and for the last fortnight, her pains have been less, and she is in the road to do well.
My Paper on the Mineral Customs, left [with Mrs.] Stephenson, I hope you’ve got. Mr. Ro[lles has] not yet proceeded against us; the Crown [torn] us; the Country in high Spirits; and [torn] shall at last do well.
When you’ve got over all that Arrears of Writing, which your absence must have created, I shall hope to hear from you; And when Heaven inspires you with the good Resolution of giving the greatest, friendly Pleasure, in your power; to see you here—’till when, and allways, I am with the greatest Esteem My Dear Friend Yours most Affectionately
Anth Tissington
 
Endorsed: Mr Tissington Augt. 30, 1766
